 1
                                                                    Judge: Christopher M. Alston
                                                                    Chapter: 7
 2

 3

 4

 5

 6
                                UNITED STATES BANKRUPTCY COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                           AT SEATTLE
 8

 9

10    In Re:

11    JASON L. WOEHLER                                       Case No:   18-12299-CMA

12                                  Debtors

13
      RUSSELL BRANDT                                         Adv. Proc No:      18-01169-CMA
14
                                    Plaintiff
15

16    vs.

17    JASON L. WOEHLER

18                                  Defendant

19             TO: Plaintiff above-named and his counsel.
20
               PLEASE TAKE NOTICE that the undersigned attorney hereby appears and gives notice
21
      of his appearance for defendant Jason L. Woehler in the above-entitled action. All further
22
      pleadings, papers and notices in this action, except original process, shall be served on the
23
      undersigned attorney at the address below stated:
24

25

                                                                     JAMES E. DICKMEYER, PC
     Notice of Appearance - 1                                      121 Third Avenue PO Box 908
                                                                  Kirkland, Washington 98083-0908
                                                                            (425) 889-2324


     Case 18-01169-CMA          Doc 7    Filed 01/09/19     Ent. 01/09/19 11:56:45     Pg. 1 of 2
 1
                                          James E. Dickmeyer
 2                                   121 Third Avenue PO Box 908
                                       Kirkland WA 98083-0908
 3                               (425) 889-2324 FAX (425) 828-0908

 4
                                   DATED this 9th day of January, 2019
 5
                                                 James E. Dickmeyer, PC
 6

 7                                               By /s/ James E. Dickmeyer
                                                   James E. Dickmeyer WSBA #14318
 8                                                 Attorney for Defendant

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

                                                                  JAMES E. DICKMEYER, PC
     Notice of Appearance - 2                                   121 Third Avenue PO Box 908
                                                               Kirkland, Washington 98083-0908
                                                                         (425) 889-2324


     Case 18-01169-CMA          Doc 7   Filed 01/09/19   Ent. 01/09/19 11:56:45    Pg. 2 of 2
